

	

		II

		109th CONGRESS

		1st Session

		S. 1104

		IN THE SENATE OF THE UNITED STATES

		

			May 23, 2005

			Mrs. Clinton (for

			 herself, Mr. Chafee,

			 Mr. Nelson of Florida,

			 Ms. Collins, Mr. Bingaman, and Ms.

			 Cantwell) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend titles XIX and XXI of the Social

		  Security Act to provide States with the option to cover certain legal

		  immigrants under the medicaid and State children’s health insurance

		  programs.

	

	

		1.Short titleThis Act may be cited as the

			 Immigrant Children’s Health

			 Improvement Act of 2005.

		2.Optional coverage of

			 legal immigrants under the medicaid program and schip

			(a)Medicaid

			 programSection 1903(v) of

			 the Social Security Act

			 (42 U.S.C.

			 1396b(v)) is amended—

				(1)in paragraph (1), by striking

			 paragraph (2) and inserting paragraphs (2) and

			 (4); and

				(2)by adding at the end the following:

					

						(4)(A)A State may elect (in a plan amendment

				under this title) to provide medical assistance under this title for aliens who

				are lawfully residing in the United States (including battered aliens described

				in section 431(c) of the Personal Responsibility and Work Opportunity

				Reconciliation Act of 1996) and who are otherwise eligible for such assistance,

				within any of the following eligibility categories:

								(i)Pregnant womenWomen during pregnancy (and during the

				60-day period beginning on the last day of the pregnancy).

								(ii)ChildrenChildren (as defined under such plan),

				including optional targeted low-income children described in section

				1905(u)(2)(B).

								(B)(i)In the case of a State that has elected to

				provide medical assistance to a category of aliens under subparagraph (A), no

				debt shall accrue under an affidavit of support against any sponsor of such an

				alien on the basis of provision of assistance to such category and the cost of

				such assistance shall not be considered as an unreimbursed cost.

								(ii)The provisions of sections 401(a), 402(b),

				403, and 421 of the Personal Responsibility and Work Opportunity Reconciliation

				Act of 1996 shall not apply to a State that makes an election under

				subparagraph

				(A).

								.

				(b)Title

			 XXISection 2107(e)(1) of the

			 Social Security Act (42 U.S.C.

			 1397gg(e)(1)) is amended by adding at the end the

			 following:

				

					(E)Section 1903(v)(4) (relating to optional

				coverage of permanent resident alien children), but only if the State has

				elected to apply such section to that category of children under title

				XIX.

					.

			(c)Effective

			 dateThe amendments made by

			 this section take effect on October 1, 2005, and apply to medical assistance

			 and child health assistance furnished on or after such date.

			

